DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the non-final Office Action filed 4 May 2022 and not repeated herein is overcome and hereby withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 2 August 2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-10, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alder et al., US 5,773,136 (“Alder”) in view of Kolb et al., US 2008/0045663 (“Kolb”) and Ishizaki et al., JP 2000-168003 (“Ishizaki”)(all references previously cited)
Regarding claims 1 and 21, Alder discloses a multilayer polymeric packaging film comprising a base layer, an intermediate layer, and a polymeric heat seal layer disposed on the intermediate layer (abstract, col. 4 lines 23-38). The Examiner considers the base layer as being a support layer. The base layer may be formed from a resin composition comprising a voiding agent wherein the voiding agent may be, inter alia, a polyamide or polyester (col. 3 line 66-col. 4 line 7).  The polyamide or polyethylene terephthalate (i.e. a polyester) voiding agent in the base layer reads on the polyamide or polyester in support layer recited in claims 1 and 22. 
The heat seal layer is formed from a variety of heat sealable polymers known in the art (col. 3 lines 41-50). The intermediate layer is peelable and has an internal cohesive strength less than a bond strength of the intermediate layer to either the base layer or the heat-sealable layer and less than the internal cohesive strength of either the base layer or the heat-sealable layer (col. 2 lines 3-7 and lines 12-32). 
The base layer can have a thickness of 27.2 µm, the intermediate layer a thickness of 5 µm, and the heat seal layer a thickness of 1.4 µm (col. 5 lines 31-33). The overall thickness is 35 µm (col. 5 lines 31-33). Thus, the base layer represents 77%, the intermediate layer represents 14%, and the heat seal layer represents 4% of the total film. 
Alder is silent regarding the polymer blend of the intermediate layer comprising a polyethylene in the amounts recited in the claims and the heat seal layer being a polyethylene having a melt flow index of 2 and 110g/10min as measured according to ASTM D1238 at 190 °C and 2.16kg. 
Ishizaki discloses a multilayer polymeric packaging film comprising a peelable layer which peels due to fine cohesive failure [abstract, 0007-0010, 0059]. The peelable layer peels in such a way as to have a good appearance and does not exhibit stringing [0006, 0007, 0012].  Ishizaki teaches that peelable layer comprises from 60 to 98 wt% of a polyolefin-based resin and from 2 to 40 wt% of a polybutene-based resin wherein the polyolefin-based resin is preferably a polyethylene resin [0009, 0020-0022, 0027].
Kolb discloses a heat sealable, low density polyethylene resin which is suitable for use in multilayer packaging films and which exhibits improved processability, a low heat seal initiation temperature, and improved hot tack force [abstract, 0019, 0027, 0095, 0127, 0131, 0132, 0161]. The polyethylene resin has a melt index (at 190 °C and 2.16 kg) which falls within the range of 0.01 to 100 g/10mins [0090].
Alder and Ishizaki are both directed towards packaging films comprising a peelable polymeric layer which undergoes cohesive failure during peeling. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film of Alder by forming the peelable intermediate layer from a peelable layer composition comprising 60 to 98 wt% of a polyethylene resin and from 2 to 40 wt% of a polybutene-based resin with the expectation of providing a peelable layer which has a good appearance and which does not exhibit stringing upon peeling. The intermediate layer of the resulting film would have read on the claimed intermediate peelable layer.  The polyethylene resin and polybutene-based resin in the composition of the intermediate layer would have respectively read on the claimed polyethylene and polybutene. The range of amounts of polyethylene resin and polybutene-based resin in the composition of the intermediate layer would have overlapped, and therefore rendered obvious, the claimed range of amounts (see MPEP 2144.05).
Alder and Kolb are both directed towards packaging films comprising a heat sealing material.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the film disclosed by Alder by forming the heat seal layer from the heat sealable, low density polyethylene resin taught by Kolb in order to take advantage of the polyethylene resin’s improved processability, low heat seal initiation temperature, and improved hot tack force.  The heat seal layer of the film of modified Alder would have consisted of a low density polyethylene having melt flow index which overlaps, and therefore renders obvious, the claimed melt index (see MPEP 2144.05).
Regarding claim 5, modified Alder does not teach or suggest that it necessary to include additives into the polymer resin of the heat seal layer.  As such, modified Alder reasonably teaches a heat sealable polymer layer which is free of additives.
Regarding claim 6, Alder discloses that the intermediate layer comprises polypropylene that has a copolymerized ethylene content of not more than 5 weight percent (col. 2 lines 56-67). The polyethylene layer is polymerized ethylene (col. 3 lines 1-11). Alder discloses that in general, the weight ratio of propylene polymer to ethylene polymer be in the range of from 70:30 to 30:70 (col. 3 lines 13-17). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weight percentage of the polyethylene in the intermediate layer to at least 80% by weight motivated by the expectation of producing an intermediate layer that contributes to the strength of the multilayer film allowing for reduced thickness of the heat seal layer.
Regarding claim 7, Alder discloses that the intermediate layer has a thickness of 5µm (col. 5 lines 31-33).
Regarding claim 8, Alder discloses that the various layers of the films of the present invention can usually be made to any desired thickness (col. 4 lines 40-44). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the thickness of the heat seal layer in the range of 2 to 20 µm motivated by the expectation of forming a film that has the required heat seal strength for the overall structure.
Regarding claims 9 and 10, modified Alder discloses that the polymer used for the heat sealable polymer layer is a polyethylene having a density of 0.927 g/cm3 (1900C; load of 2.16kg) and a melt flow index of 0.1 to 100 g/10 mins [Kolb, abstract, 0017, 0018].  Thus, it would naturally follow that the polymer used for the heat sealable polymer layer has an elongation to break in the machine direction, in accordance with ASTM D638, of less than 500% and a tensile strength at break in the machine direction, in accordance with ASTM D638-14, of less than 13 MPa because components with substantially similar composition cannot have mutually exclusive properties (see MPEP 2112 II and V). 
Regarding claim 17, Kolb discloses that the heat sealable polyethylene has a melt index within the range of 0.01 to 100 g/10mins [0090] which renders obvious the claimed range.
Regarding claim 19, Alder discloses that the various layers of the films of the present invention can usually be made to any desired thickness (col. 4 lines 40-44). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a base layer that represents 80 to 90% by weight of the multilayer film motivated by the expectation of forming heat-sealable multilayer film that has enhanced strength and durability.
Regarding claim 20, Alder discloses that the various layers of the films of the present invention can usually be made to any desired thickness (col. 4 lines 40-44). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyethylene heat-seal layer and the intermediate layer to each represent a respective 5 to 10% by weight of the multilayer film motivated by the expectation of forming heat-sealable multilayer film that has enhanced sealability and peelability. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alder in view of Kolb and Ishizaki as applied to claim 1 and further in view of Dean, US 5,028,480 (“Dean”)(newly cited).
Regarding claim 3, as is described above, modified Alder discloses a multilayer film that comprises a support layer, a polyethylene heat-seal layer, and an intermediate peelable layer. Additionally, Alder teaches that the non-heat sealing surface of the film may comprise an additional layer in order to arrive at various effects such as printability (col. 4 lines 23-33). 
Modified Alder is silent with regarding the support layer being a multilayer structure. 
Dean discloses a multilayer packaging film comprising a polymeric core layer disposed on one side of which is a layer of glossy, printable polymer (i.e. a printable layer) (abstract, col. 1 lines 22-26, col. 2 lines 58-62, claim 1).  The printable layer has a preferred thickness of from 1 to 2.5 micron and is preferably formed from a linear low density polyethylene (col. 2 lines 13-22).
Modified Alder and Dean both disclose packaging materials comprising a core layer and a surface printable layer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the core layer of the film of modified Alder so as to include the 1 to 2.5 µm thick printable surface layer taught by Dean with the expectation of producing a packaging film having a glossy printable surface.  The combination of the core layer comprising a polyethylene terephthalate voiding agent and the printable layer comprising linear low density polyethylene of the resulting film would have read on the support layer comprising a layer of polyethylene terephthlate layer and a layer of low density polyethylene. The thickness ranges of each of the layers of the resulting film would have met the requirements set forth in claim 1.

Response to Arguments
Applicant's arguments filed 2 August 2022 have been fully considered but they are not persuasive. 
On page 7 of the remarks Applicant asserts that the instant claims do not recite polypropylene as a base layer material which is required for the base layer in the film disclosed by Alder.  However, as is noted above, Alder also teaches that the base layer of the disclosed film may additionally comprise a polyamide or a polyester which are recited in the claims. As such, Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782